Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
Preliminary amendment filed March 22, 2021 received and entered into record.  In this application claims 1-20 filed March 22,2021 are pending in which claims 7-20 newly added and  claims 1, 7, and 13 are in independent forms.

Priority







Acknowledgment is made of applicant's claims benefit of continuation of application 16/434,530 filed 06/07/2019 (Now PAT 10,963515) is a CON of 14/729,577 filed 06/03/2015 (Now PAT 10,324,941) and has PRO 62/009,626 filed 06/09/2014. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based Electronic Terminal Disclaimer may be filled out completely online using web-screens. An Electronic Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 10,963,515. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are anticipated by claims 1-20 of Patent No. 10,963,515.  See chart below. 

Cross-reference claims table:
Instant Application (17/208,074) 
Patent No. 10,963,515
1. A computer-implementable method for generating and using a cognitive session graph comprising: 
receiving streams of data from a plurality of data sources; processing the streams of data from the plurality of data sources, the processing the streams of data from the plurality of data sources performing data enriching to provide enriched data; 
generating the cognitive session graph, the cognitive session graph being associated with a session, 
the session comprising a plurality of queries over a period of time, 
the plurality of queries being stored within the cognitive session graph associated with the session, 
a query of the plurality of queries being represented as a node within the cognitive session graph, 




the cognitive session graph being associated with a session, 
the cognitive session graph comprising at least some enriched data, 
the generating being performed by a cognitive inference and learning system, 
the cognitive inference and learning system executing on a hardware processor of an information processing system and interacting with the plurality of data sources, 
the cognitive session graph interacting with an application cognitive graph, 
the application cognitive graph comprising a cognitive graph associated with a cognitive application, 
interactions between the cognitive application and the application cognitive graph being represented as a set of nodes in the cognitive session graph, 
the cognitive inference and learning system comprising a cognitive platform, 
the cognitive platform and the information processing system performing a cognitive computing function; and, processing the cognitive session graph to provide a cognitive insight, the cognitive insight being related to the session.  

2 The method of claim 1, wherein: the session is related to at least one of a user, group of users, theme, topic, issue, question, intent, goal, objective, task, assignment, process, situation, requirement, condition, responsibility, location, and period of time.  

3. The method of claim 1, further comprising: processing the streams of data from the plurality of data sources, the processing the streams of data from the plurality of data sources performing data enriching to provide enriched data; generating a second cognitive session graph, the second cognitive session graph being associated with a second session, the cognitive session graph comprising at least some enriched data; and, processing the second cognitive session graph to provide a second cognitive insight, the second cognitive insight being related to the second session.  

4. The method of claim 3, wherein: the session and the second session are associated with a single user; the session and the second session correspond to a first purpose and a second purpose, respectively; and, the cognitive insight and the second cognitive insight are related to the first purpose and the second purpose, respectively.  

5. The method of claim 1, wherein: the cognitive session graph comprises a user query, the user query being represented as a node within the cognitive session graph; and the node within the cognitive session graph is linked to a node within a universal cognitive graph.  
6. (Original) The method of claim 1, wherein: an insight agent accesses the cognitive session graph to provide the cognitive insight.  

7. A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, 3the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: receiving streams of data from a plurality of data sources; processing the streams of data from the plurality of data sources, the processing the streams of data from the plurality of data sources performing data enriching to provide enriched data; generating a cognitive session graph, the cognitive session graph being associated with a session, the session comprising a plurality of queries over a period of time, the plurality of queries being stored within the cognitive session graph associated with the session, a query of the plurality of queries being represented as a node within the cognitive session graph, 


the cognitive session graph being associated with a session, the cognitive session graph comprising at least some enriched data, the generating being performed by a cognitive inference and learning system, the cognitive inference and learning system executing on a hardware processor of an information processing system and interacting with the plurality of data sources, the cognitive session graph interacting with an application cognitive graph, the application cognitive graph comprising a cognitive graph associated with a cognitive application, interactions between the cognitive application and the application cognitive graph being represented as a set of nodes in the cognitive session graph, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform and the information processing system performing a cognitive computing function; and, processing the cognitive session graph to provide a cognitive insight, the cognitive insight being related to the session.  


8. The system of claim 7, wherein: the session is related to at least one of a user, group of users, theme, topic, issue, question, intent, goal, objective, task, assignment, process, situation, requirement, condition, responsibility, location, and period of time.  

9. The system of claim 7, wherein the instructions executable by the processor further comprise instructions for: processing the streams of data from the plurality of data sources, the processing the streams of data from the plurality of data sources performing data enriching to provide enriched data; generating a second cognitive session graph, the second cognitive session graph being associated with a second session, the cognitive session graph comprising at least some enriched data; and, processing the second cognitive session graph to provide a second cognitive insight, the second cognitive insight being related to the second session.  

10. The system of claim 9, wherein: the session and the second session are associated with a single user; the session and the second session correspond to a first purpose and a second purpose, respectively; and, the cognitive insight and the second cognitive insight are related to the first purpose and the second purpose, respectively.  

11. The system of claim 7, wherein: the cognitive session graph comprises a user query, the user query being represented as a node within the cognitive session graph; and the node within the cognitive session graph is linked to a node within a universal cognitive graph.  

12. The system of claim 7, wherein: an insight agent accesses the cognitive session graph to provide the cognitive insight.  

13.  A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: receiving streams of data from a plurality of data sources; 5processing the streams of data from the plurality of data sources, the processing the streams of data from the plurality of data sources performing data enriching to provide enriched data; generating a cognitive session graph, the cognitive session graph being associated with a session, the session comprising a plurality of queries over a period of time, the plurality of queries being stored within the cognitive session graph associated with the session, a query of the plurality of queries being represented as a node within the cognitive session graph, 


the cognitive session graph being associated with a session, the cognitive session graph comprising at least some enriched data, the generating being performed by a cognitive inference and learning system, the cognitive inference and learning system executing on a hardware processor of an information processing system and interacting with the plurality of data sources, the cognitive session graph interacting with an application cognitive graph, the application cognitive graph comprising a cognitive graph associated with a cognitive application, interactions between the cognitive application and the application cognitive graph being represented as a set of nodes in the cognitive session graph, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform and the information processing system performing a cognitive computing function; and, processing the cognitive session graph to provide a cognitive insight, the cognitive insight being related to the session.  

14. The non-transitory, computer-readable storage medium of claim 13, wherein: the session is related to at least one of a user, group of users, theme, topic, issue, question, intent, goal, objective, task, assignment, process, situation, requirement, condition, responsibility, location, and period of time.  

15. The non-transitory, computer-readable storage medium of claim 13, wherein the instructions executable by the processor further comprise instructions for: processing the streams of data from the plurality of data sources, the processing the 6streams of data from the plurality of data sources performing data enriching to provide enriched data; generating a second cognitive session graph, the second cognitive session graph being associated with a second session, the cognitive session graph comprising at least some enriched data; and, processing the second cognitive session graph to provide a second cognitive insight, the second cognitive insight being related to the second session.  

16. The non-transitory, computer-readable storage medium of claim 15, wherein: the session and the second session are associated with a single user; the session and the second session correspond to a first purpose and a second purpose, respectively; and, the cognitive insight and the second cognitive insight are related to the first purpose and the second purpose, respectively.  

17. The non-transitory, computer-readable storage medium of claim 13, wherein: the cognitive session graph comprises a user query, the user query being represented as a node within the cognitive session graph; and the node within the cognitive session graph is linked to a node within a universal cognitive graph.  

18. The non-transitory, computer-readable storage medium of claim 13, wherein: an insight agent accesses the cognitive session graph to provide the cognitive insight.  

19. The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are deployable to a client system from a server system at a remote location.  

20. The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis.

1. A computer-implementable method for generating and using a cognitive session graph comprising: 
receiving streams of data from a plurality of data sources; processing the streams of data from the plurality of data sources, the processing the streams of data from the plurality of data sources performing data enriching to provide enriched data; 
generating the cognitive session graph, the cognitive session graph being associated with a session, 
the session comprising a plurality of queries over a period of time, 
the plurality of queries being stored within the cognitive session graph associated with the session, 
a query of the plurality of queries being represented as a node within the cognitive session graph, 

the node comprising a representation of a time at which 
the query was asked, 

the cognitive session graph being associated with a session, 
the cognitive session graph comprising at least some enriched data, 
the generating being performed by a cognitive inference and learning system, 
the cognitive inference and learning system executing on a hardware processor of an information processing system and interacting with the plurality of data sources, 
the cognitive session graph interacting with an application cognitive graph, 
the application cognitive graph comprising a cognitive graph associated with a cognitive application, 
interactions between the cognitive application and the application cognitive graph being represented as a set of nodes in the cognitive session graph, 
the cognitive inference and learning system comprising a cognitive platform, 
the cognitive platform and the information processing system performing a cognitive computing function; and, processing the cognitive session graph to provide a cognitive insight, the cognitive insight being related to the session.

2. The method of claim 1, wherein: the session is related to at least one of a user, group of users, theme, topic, issue, question, intent, goal, objective, task, assignment, process, situation, requirement, condition, responsibility, location, and period of time.

3. The method of claim 1, further comprising: processing the streams of data from the plurality of data sources, the processing the streams of data from the plurality of data sources performing data enriching to provide enriched data; generating a second cognitive session graph, the second cognitive session graph being associated with a second session, the cognitive session graph comprising at least some enriched data; and, processing the second cognitive session graph to provide a second cognitive insight, the second cognitive insight being related to the second session.

4. The method of claim 3, wherein: the session and the second session are associated with a single user; the session and the second session correspond to a first purpose and a second purpose, respectively; and, the cognitive insight and the second cognitive insight are related to the first purpose and the second purpose, respectively.

5. The method of claim 1, wherein: the cognitive session graph comprises a user query, the user query being represented as a node within the cognitive session graph; and the node within the cognitive session graph is linked to a node within a universal cognitive graph.
6. The method of claim 1, wherein: an insight agent accesses the cognitive session graph to provide the cognitive insight.

7. A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: receiving streams of data from a plurality of data sources; processing the streams of data from the plurality of data sources, the processing the streams of data from the plurality of data sources performing data enriching to provide enriched data; generating the cognitive session graph, the cognitive session graph being associated with a session, the session comprising a plurality of queries over a period of time, the plurality of queries being stored within the cognitive session graph associated with the session, a query of the plurality of queries being represented as a node within the cognitive session graph, 
the node comprising a representation of a time at which the query was asked, 
the cognitive session graph being associated with a session, the cognitive session graph comprising at least some enriched data, the generating being performed by a cognitive inference and learning system, the cognitive inference and learning system executing on a hardware processor of an information processing system and interacting with the plurality of data sources, the cognitive session graph interacting with an application cognitive graph, the application cognitive graph comprising a cognitive graph associated with a cognitive application, interactions between the cognitive application and the application cognitive graph being represented as a set of nodes in the cognitive session graph, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform and the information processing system performing a cognitive computing function; and, processing the cognitive session graph to provide a cognitive insight, the cognitive insight being related to the session.


8. The system of claim 7, wherein: the session is related to at least one of a user, group of users, theme, topic, issue, question, intent, goal, objective, task, assignment, process, situation, requirement, condition, responsibility, location, and period of time.

9. The system of claim 7, wherein the instructions executable by the processor further comprise instructions for: processing the streams of data from the plurality of data sources, the processing the streams of data from the plurality of data sources performing data enriching to provide enriched data; generating a second cognitive session graph, the second cognitive session graph being associated with a second session, the cognitive session graph comprising at least some enriched data; and, processing the second cognitive session graph to provide a second cognitive insight, the second cognitive insight being related to the second session.

10. The system of claim 9, wherein: the session and the second session are associated with a single user; the session and the second session correspond to a first purpose and a second purpose, respectively; and, the cognitive insight and the second cognitive insight are related to the first purpose and the second purpose, respectively.

11. The system of claim 7, wherein: the cognitive session graph comprises a user query, the user query being represented as a node within the cognitive session graph; and the node within the cognitive session graph is linked to a node within a universal cognitive graph.

12. The system of claim 7, wherein: an insight agent accesses the cognitive session graph to provide the cognitive insight.

13. A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: receiving streams of data from a plurality of data sources; processing the streams of data from the plurality of data sources, the processing the streams of data from the plurality of data sources performing data enriching to provide enriched data; generating the cognitive session graph, the cognitive session graph being associated with a session, the session comprising a plurality of queries over a period of time, the plurality of queries being stored within the cognitive session graph associated with the session, a query of the plurality of queries being represented as a node within the cognitive session graph, 
the node comprising a representation of a time at which the query was asked, 
the cognitive session graph being associated with a session, the cognitive session graph comprising at least some enriched data, the generating being performed by a cognitive inference and learning system, the cognitive inference and learning system executing on a hardware processor of an information processing system and interacting with the plurality of data sources, the cognitive session graph interacting with an application cognitive graph, the application cognitive graph comprising a cognitive graph associated with a cognitive application, interactions between the cognitive application and the application cognitive graph being represented as a set of nodes in the cognitive session graph, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform and the information processing system performing a cognitive computing function; and, processing the cognitive session graph to provide a cognitive insight, the cognitive insight being related to the session.

14. The non-transitory, computer-readable storage medium of claim 13, wherein: the session is related to at least one of a user, group of users, theme, topic, issue, question, intent, goal, objective, task, assignment, process, situation, requirement, condition, responsibility, location, and period of time.

15. The non-transitory, computer-readable storage medium of claim 13, wherein the instructions executable by the processor further comprise instructions for: processing the streams of data from the plurality of data sources, the processing the streams of data from the plurality of data sources performing data enriching to provide enriched data; generating a second cognitive session graph, the second cognitive session graph being associated with a second session, the cognitive session graph comprising at least some enriched data; and, processing the second cognitive session graph to provide a second cognitive insight, the second cognitive insight being related to the second session.

16. The non-transitory, computer-readable storage medium of claim 15, wherein: the session and the second session are associated with a single user; the session and the second session correspond to a first purpose and a second purpose, respectively; and, the cognitive insight and the second cognitive insight are related to the first purpose and the second purpose, respectively.

17. The non-transitory, computer-readable storage medium of claim 13, wherein: the cognitive session graph comprises a user query, the user query being represented as a node within the cognitive session graph; and the node within the cognitive session graph is linked to a node within a universal cognitive graph.

18. The non-transitory, computer-readable storage medium of claim 13, wherein: an insight agent accesses the cognitive session graph to provide the cognitive insight.

19. The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are deployable to a client system from a server system at a remote location.

20. The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis.



“A later application claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharp et al. United States Patent Publication No. 2014/0181204,
Pidduck et al. United States Patent Publication No. 2014/0181063,
Gionis et al. United States Patent Publication No. 2010/0161643.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.K/Examiner, Art Unit 2157      

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157